IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 00-41344
                             Summary Calendar


                       UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                  versus

                EATON CAIN, also known as Norman Smith,

                                                Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-00-CR-241-1
                       --------------------
                           July 10, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Eaton Cain

on appeal has moved for leave to withdraw as counsel and has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Cain has not filed a response to counsel's motion and brief.

    Our independent review of the record discloses no nonfrivolous

issue for appeal.      Accordingly, counsel's motion for leave to

withdraw   is     GRANTED,     counsel     is    excused   from      further

responsibilities herein, and the appeal is DISMISSED.             5TH CIR. R.

42.2.

     DISMISSED.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.